IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


NORTHERN BERKS REGIONAL POLICE                 : No. 797 MAL 2018
COMMISSION,                                    :
                                               :
                     Petitioner                : Petition for Allowance of Appeal from
                                               : the Order of the Commonwealth Court
                                               :
              v.                               :
                                               :
                                               :
BERKS COUNTY FRATERNAL ORDER                   :
OF POLICE, LODGE #71,                          :
                                               :
                     Respondent                :


                                         ORDER



PER CURIAM

      AND NOW, this 3rd day of July, 2019, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:


      (1)    Whether the Commonwealth Court erred in vacating and remanding
             the trial court’s decision despite the fact there was no finding of error
             in the trial court’s opinion and the Commonwealth Court relied upon
             hypothetical actions that could occur in the future, rather than on the
             record before it.

      (2)    Whether the narrow certiorari scope of review used in Act 111
             matters should encompass a public policy exception, as part of the
             review of whether an arbitrator exceeded his powers, or, in the
             alternative, whether the narrow certiorari scope of review set forth in
             Pennsylvania State Police v. Pennsylvania State Troopers’
             Association (Betancourt), 540 Pa. 66, 656 A.2d 83 (1995) should be
             replaced by the essence test or JNOV/error of law test.